DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities: claim 10 requires pliable substrate film is impermeable to at least water, while claim 1 already requires pliable substrate is resistant to at least water penetration. While impermeable to least water and resistant to at least water penetration appears to be equivalent in function, thus it appears claim 10 does not further limit claim 1.
Claim 27 is objected, since it appears from Fig 4B, 4D that there are plurality of substrate film such as 310A and 310B, thus “the pliable substrate film is” should be corrected to reflect the plurality of substrate films. 
 Claim 29 is objected to because of the following informalities:  It appears that it is the pliable substrate that facilitate the deformation of the aerogel insulation layer by localizing fracturing of the aerogel insulation layer, such as in Par. 26, not aerogel insulating layer facilitate the pliable deformation of the pliable substrate film.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-10, and 22-31 are rejected under 35 U.S.C. 103 as being unpatentable over Doshi et al. (US20130344279).
As to claim 1. Doshi et al. discloses a thermal insulating construction wrap (see e.g. flexible insulating structure comprising aerogel is enough flexible to wrap around an object in Par. 84 and abstract) comprising: 
a pliable substrate film(see e.g. fabric layer 12, 16 in Par. 97 Fig 2C, wherein the whole insulating structure is flexible in Par. 86, 91), the pliable substrate film is resistant to at least water penetration (see e.g. additional water barrier or water vapor barrier cover layer to form a multiply arrangement in Par. 79, thus it would have been obvious for a person with ordinary skills in the art to add additional water barrier as outer layers to provide water barrier property to the insulating structure to prevent rain/snow penetration to the interior of the building in Par. 79), and the pliable substrate film includes: 
an exterior face (see e.g. Fig 2C, 3C, exterior or outer faces in Par. 79); and 

an aerogel insulating layer (see e.g. mixture 14 containing aerogel and binder is added to the upper surface layer 12 in Par. 97) coupled along the interior face of the pliable substrate film (see e.g. aerogel containing mixture 14 has binder that is bonded to 12 in Par. 7, furthermore, batting/fabric layer can be impregnated with slurry comprising binder in Par. 82 in Par. 52. As the result, there will be binder layer in between fabric layer and aerogel insulation and facilitate the coupling in between); 

    PNG
    media_image1.png
    490
    236
    media_image1.png
    Greyscale

wherein the aerogel insulating layer and the interior face of the pliable substrate film are in surface to surface contact (see e.g. 14 and 12&16 are in surface to surface contact in Fig 2C, Fig 3C); and 

As to claim 2. Doshi et al. discloses the wrap of claim 1 comprising an adhesive layer interposed between the interior face and the aerogel insulating layer (see e.g. aerogel containing mixture 14 has binder that is bonded to 12 in Par. 7 batting/fabric layer can be impregnated with slurry comprising binder in Par. 82 in Par. 52. As the result, there will be binder layer in between fabric layer and aerogel insulation and facilitate the coupling in between. Furthermore, layers can be held together by bonding using medium of glue in Par. 17).
As to claim 3. Doshi et al. discloses wrap of claim 1, wherein the pliable substrate film infiltrates the aerogel insulating layer to couple the aerogel insulating layer with the pliable substrate film (see e.g. aerogel is porous or nanoporous materials in Par. 16, thus binder slurry applied on the fabric layer will also be capable of infiltrate the aerogel layer, aerogel is distributed through some batting layer in Par. 77. the aerogel-containing particles impregnating at least one layer of the batting in abstract).
As to claim 4. Doshi et al. discloses the wrap of claim 3, wherein the pliable substrate film infiltrates pores of the aerogel insulating layer (see e.g. aerogel is porous or nanoporous materials in Par. 16, thus binder slurry applied on the fabric layer will also be capable of infiltrate the aerogel layer, aerogel is distributed through some batting layer in Par. 77. the aerogel-containing particles impregnating at least one layer of the batting in abstract).
As to claim 8. Doshi et al. discloses the wrap of claim 1, wherein the pliable substrate film includes one or more of thermoplastic polyolefin, laminate of woven polypropylene, high density polyethylene (HDPE), spunbond HDPE, micro-perforated and cross-lapped films, films laminated to spunbond nonwovens, films laminated or coated to polypropylene wovens, super calendered wet laid polyethylene fibril nonwoven, reflective aluminum foil, cross-linked polymer films, a layer of rubberized asphalt, or composites of polymers and recycled materials(see e.g. polyolefin in Par. 22)
As to claim 9. Doshi et al. discloses the wrap of claim 1, wherein the aerogel insulating layer includes one or more of crosslinked aerogel, fiber-reinforced aerogel, vapor deposition reinforced aerogel, polyimide aerogel or aerogel slats (see e.g. aerogel containing layer is nanoporous and includes a fiber component in Par. 16).
As to claim 10. Doshi et al. discloses the wrap of claim 1, wherein the pliable substrate film is impermeable to at least water(see e.g. additional water barrier or water vapor barrier cover layer to form a multiply arrangement in Par. 79, thus it would have been obvious for a person with ordinary skills in the art to add additional water barrier as 
As to claim 22. Doshi et al. discloses the wrap of claim 1, wherein the aerogel insulating layer is continuously coupled along the interior face of the pliable substrate film (see e.g. Fig 2C, Fig 3C. aerogel containing mixture 14 has binder that is bonded to 12 in Par. 7 batting/fabric layer can be impregnated with slurry comprising binder in Par. 82 in Par. 52. As the result, there will be binder layer in between fabric layer and aerogel insulation and facilitate the coupling in between. Furthermore, layers can be held together by bonding using medium of glue in Par. 17).
As to claim 23. Doshi et al. discloses the wrap of claim 1, wherein each of the aerogel insulating layer and the pliable substrate film have respective planar contours, and the planar contours are in are surface to surface contact (see e.g. Fig 2C, Fig 3C).
As to claim 24. Doshi et al. discloses the wrap of claim 1, wherein the aerogel insulating layer is an aerogel insulating sheet spread across the pliable substrate film, and the pliable substrate film and the aerogel insulating sheet are coupled in surface to surface contact (see e.g. Fig 2C, Fig 3C. aerogel containing mixture 14 has binder that is bonded to 12 in Par. 7 batting/fabric layer can be impregnated with slurry comprising binder in Par. 82 in Par. 52. As the result, there will be binder layer in between fabric layer and aerogel insulation and facilitate the coupling in between. Furthermore, layers can be held together by bonding using medium of glue in Par. 17).
As to claim 25. Doshi et al. discloses the wrap of claim 1, wherein the aerogel insulating layer is compression bonded with the pliable substrate film (see e.g. components can be combined under pressure in Par. 71, Par. 76).
As to claim 26. Doshi et al. discloses the wrap of claim 1, wherein the aerogel insulating layer is adapted to withstand stress or strain when deformed (see e.g. Doshi et al. adapted to withstand stress or strain are property of the aerogel insulation layer, thus the flexible microporous aerogel insulating network/layer structure is also capable of withstand stress or strain when applied to building).
As to claim 27. Doshi et al. discloses the wrap of claim 1, wherein the pliable substrate film is coupled to at least two sides of the aerogel insulating layer (see e.g. both top side and bottom side of aerogel layer 14 are covered by fabric layer 16,12 in Fig 2C).
As to claim 28. Doshi et al. discloses the wrap of claim 1, further comprising an adhesive layer continuously disposed on the surface of at least one of the pliable substrate film and the aerogel insulating layer and between the pliable substrate film and the aerogel insulating layer(see e.g. Fig 2C, Fig 3C. aerogel containing mixture 14 has binder that is bonded to 12 in Par. 7 batting/fabric layer can be impregnated with slurry comprising binder in Par. 82 in Par. 52. As the result, there will be continuous adhesive layer in between fabric layer and aerogel insulation and facilitate the coupling in between. Furthermore, layers can be held together by bonding using medium of glue in Par. 17).
As to claim 29. Doshi et al. discloses the wrap of claim 1, wherein the aerogel insulating layer is configured to facilitate the pliable deformation of the pliable substrate film by localizing fracturing of the aerogel insulating layer to pliable deformations of the pliable substrate film(see e.g. the adhesive layer in between fabric layer 12&16 and aerogel layer 14 will ensure the fabric layer and aerogel are integral and thus facilitate 
As to claim 30. Doshi et al. discloses the wrap of claim 1, wherein the aerogel insulating layer maintains its location along the pliable substrate film with pliable deformation of the pliable substrate film (see discussion of claim 29, due to the adhesive binder layer in between fabric layer and aerogel layer 14).
As to claim 31. Doshi et al. discloses the wrap of claim 1, wherein the aerogel insulating layer configured to comply with pliable deformation includes the aerogel insulating layer configured to fracture with pliable deformation of the pliable substrate film while maintaining its location along the pliable substrate film (see discussion of claim 29, due to the adhesive binder layer in between fabric layer and aerogel layer 14).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Doshi et al. (US20130344279), and further in view of Stepanian et al. (US20070154698)
As to claim 32. Doshi et al. does not discloses the wrap of claim 1, wherein the aerogel insulating layer includes scoring.
Stepanian et al. discloses aerogel blanket maybe cut into strips cut into strips of desired width and length; hole-punched or otherwise perforated with desired puncture sizes and densities or a combination such that the hole punched void can accommodate for desired vapor passing through in Par. 18, 22, and further enable the aerogel blanket to be highly flexible in Par. 8. 
Both Doshi et al. and Stepanian et al. are analogous in the field of aerogel blanket for building insulation, it would have been obvious for a person with ordinary ., 

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 8-10, and 22-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The Rejection of Claims under 112 
Applicant argues support of claim 22 is shown in Fig 4A-4D in page 9, and support of claim 23 is in Fig 3, Fig 4A-4D, Par. 34, Par. 56 in page 11. 
Examiner’s response:
Since applicant delete the claim limitation of claim 1, wherein the thermal insulating construction wrap is pliable, thus applicant is only relying on Fig 4A-4D embodiment, not the embodiments of pliable thermal insulating construction wrap shown in Fig 4E-4G in original filed claim 1. Fig 4A-4D does not shows the construction wrap as a whole is pliable due to that fact that no gaps in between aerogel sections. 
Thus the 112 are withdrawn due to applicant’s claim amendments.
 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Koravos et al. (US20110197987).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066. The examiner can normally be reached Mon, Tue, Wed, Thur 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG GUO/           Primary Examiner, Art Unit 1783